Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 2/10/2022.  Claims 71-98 are pending and considered on the merits.

Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following 35 U.S.C § 103 (a) rejections are withdrawn:
Claims 71-98 as being unpatentable over Burja et al. (US 8163515, issued 2012) in view of Shene et al. (J. soil sci. plant nutr. 2010) Longobardi (Bioprocess Engineering, 1994) and Lippmeier et al. (WO2009/035551)
The following Double Patenting rejections are withdrawn:
Claims 72-98 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10676775.
The Applicant’s arguments of unexpected results (see Reasons for Allowance) necessitated the withdrawal of the 35 USC 103 rejection.  The Terminal Disclaimer over US 10676775 was filed and approved on 2/10/2022.  All arguments drawn to these rejections are now considered moot.

Reasons for Allowance
The closest prior art is Burja et al. and the other references listed in the prior 35 USC 103 rejection.  However, these references are either to fed-batch or continuous fermentation process and not the semi-continuous processes described in the current claims.  Figs 5-7 show that this semi-continuous process allows for a significantly longer process time where a larger amount of biomass and lipids can be produced over the continuous processes in the art.  They show that the fermentation can continue for up to 420 hours as opposed to the 250-hour process under continuous conditions. Fig 2 shows that when the fermentation process was switch from fed-batch to semi-continuous the biomass and lipids produces continue to increase.  Therefore, the semi-continuous process described in the claims is superior to both conventional fed-batch and continuous processes in terms of biomass and lipid productivity.  These results appear to be unexpected and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699